Citation Nr: 1504372	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as a result of an undiagnosed illness resultant from service in Southwest Asia.  

2.  Entitlement to service connection for a bilateral knee disability, to include as a result of an undiagnosed illness resultant from service in Southwest Asia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service as an activated member of the United States Army Reserve from June 2007 to June 2008, to include combat service in Southwest Asia.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claims were remanded in April 2011, and in a September 2012 decision, were denied by the Board.  The U.S. Court of Appeals for Veterans Claims (Court) vacated and remanded the September 2012 decision via an April 2014 Order.  The case is thus again before the Board.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims were before the Board on several occasions, and in September 2012, it was determined that the Veteran did not experience current low back and bilateral knee disabilities for the purposes of establishing entitlement to service-connected compensation benefits.  The Veteran appealed this negative determination to the U.S. Court of Appeals for Veterans Claims (Court), and via an April 2014 Memorandum Decision, the Board's prior decision was vacated and remanded for actions consistent with the court order.  This remand serves to effectuate the Court's directives.  

Essentially, the Court determined that the Board placed too much emphasis on a June 2011 VA examination report when coming to its negative determinations with respect to the Veteran's claims.  Indeed, the Court noted that the 2011 VA examination report did not adequately contemplate the Veteran's reported symptoms of in-service knee and back pain as a result of lifting, running, and jumping, and that post-service assessments of record, which included documented reports of lumbar strain, patellofemoral syndrome, and knee/back sprain, were not properly considered by the examiner or by the Board.  

The Court determined that the June 2011 examination report was not adequate to resolve the issues on appeal, and as such, it was improper for the Board to place so much reliance on its conclusions when coming to a final adjudication of the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

The Court expressly directed the Board to remand the Veteran's claims for a new examination addressing etiology.  Specifically, it was directed that the Board instruct a new examiner to consider credible lay complaints of pain in service and of engaging in repeated stresses to the joints in the form of lifting, jumping, and running (which are activities consistent with what would be required by the Veteran's military service in the Army).  The examiner is also to note specific assessments of record (documented in 2008) of lumbar strain, knee/back sprain, and patellofemoral syndrome in the knees.  

Further, the Court concluded that another theory of entitlement was rightfully raised by the record, and should have been considered by the Board prior to issuing a final decision.  That is, it was noted that the Veteran had raised an issue as to if symptoms in his knees and back, described as pain, if not assigned to a diagnostic entity, were instead attributable to an undiagnosed illness resultant from environmental toxins present in the atmosphere in the Southwest Asia Theater of Operations.  

As this theory of entitlement has been specifically mentioned by the Court, it is asked that upon remand, the VA examiner consider any possible back and knee manifestations that, if not specifically attributable to a diagnostic entity, are in fact manifestations attributable to an undiagnosed illness resultant from Southwest Asia service.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of his right to submit any additional evidence in support of his claims for service connection, and ensure that all notification requirements mandated by the Veterans Claims Assistance Act of 2000 (VCAA) have been accomplished.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination to address the nature and etiology of any current low back and bilateral knee disabilities.  It is asked that the claims file be reviewed, and that the Veteran's credible reports of knee and back pain, to include as experienced in service via running, jumping, and lifting as required by the circumstances of military service (to include documented participation in combat), be fully considered in determining as to if it is at least as likely as not (50 percent probability or greater) that any current low back and/or bilateral knee disabilities had causal origins in service.  

The examiner is asked to conduct any tests necessary to determine the extent of current disability, and should specifically review post-service findings of lumbar strain, low back sprain, knee sprain, and patellofemoral syndrome, which are documented in the record.  Further, should it be determined that there is no current disability in the back or knees attributable to a diagnostic entity, it is asked that the examining physician determine as to if it is at least as likely as not that any manifesting back and knee pain is attributable to an undiagnosed illness resultant from service, to include exposure to environmental toxins experienced therein, in the Southwest Asia Theater of Operations.  

With respect to all conclusions reached in the narrative portion of the examination report, the examiner is reminded of the need to provide a supporting rationale in concert with the opinions.  Conclusory opinions, or those based solely on a lack of documentation in the record, are not acceptable, and will require additional remand for remedial compliance with Board instructions.  

3.  Following the above-directed development, re-adjudicate the claims for service connection.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

